OPINION
MILLER, Judge.
Appellants were convicted by a jury of aggravated robbery. Punishment was assessed by the trial court at twenty years confinement and a fine of ten thousand dollars each. On appeal the Fourteenth Court of Appeals reversed the convictions. Espinoza v. State, 662 S.W.2d 745 (Tx.App.—Houston (14th), 1983).
We have reviewed the issues and find upon reconsideration that this petition was improvidently granted. It is therefore ordered dismissed. See Grigsby v. State, 653 S.W.2d 43 (Tex.Cr.App.1983).